EXHIBIT 10.1

 

EMPLOYMENT AGREEMENT

 

(Peter Holt)

 

This Agreement is entered into as of April 27, 2016 (the “Effective Date”) by
The Joint Corp., a Delaware corporation (the “Joint”), and Peter Holt
(“Executive”).

 

Background

 

The Joint desires to retain Executive’s services as its Chief Operating Officer,
and Executive desires to provide those services to the Joint, on the terms of
this Agreement.

 

Now, therefore, in consideration of their mutual promises and intending to be
legally bound, the parties agree as follows:

 

1. Definitions. Certain capitalized terms used in this Agreement are defined in
the attached Exhibit 1.

 

2. Employment. The Joint shall employ Executive on a full-time basis as its
Chief Operating Officer, with such management duties and responsibilities as set
forth in the Joint’s bylaws and as from time to time assigned by its board of
directors, plus those initial objectives and responsibilities contained in the
attached Exhibit 2, which are incorporated herein by this reference and shall be
of a nature commensurate with Executive’s title Executive shall work in the
Joint’s Scottsdale, Arizona office, and will report to the Joint’s Chief
Executive Officer.

 

3. Term. The term of this Agreement shall begin on the Effective Date and end on
December 31, 2017 (the “Term”). Notwithstanding the foregoing, this Agreement
may be terminated at any time as provided in Paragraph 11 of this Agreement. Not
less than 60 days before the expiration of the Term, the Joint and Executive
will enter into good faith negotiations regarding the extension or renewal of
the term.

 

4. Base Salary, Bonus Opportunity, Additional Compensation and Expenses.

 

(a) The Joint shall pay Executive a base salary for Executive’s services at the
rate of $280,000.00 per year in accordance with the Joint’s normal biweekly
payroll practices. Salary payments to Executive shall be reduced for payroll
deductions required by law or authorized by Executive. Executive’s annual base
salary shall be subject to adjustment based on performance review in accordance
with the Joint’s normal policies and procedures.

 

(b) Executive shall have the opportunity to participate in the Joint’s bonus
program for 2016 and future years and earn a cash bonus of 40% of Executive’s
then-current base salary depending on the Joint’s attainment of its corporate
performance goals as established by the Joint’s board of directors and
Executive’s achievement of mutually agreed-on individual performance goals. This
bonus shall be prorated for service during calendar year 2016. Provided
Executive remains employed by the Joint through December 31, 2016, the first
three months of the bonus for service during 2016 shall be guaranteed. Bonus
payments shall be determined after the completion of the Joint’s annual audit on
or about March 15 of each year. The Joint shall pay any bonus payable to
Executive no later than 45 days after the amount is determined by the Joint
after the close of the year for which the bonus is earned.

 

(c) The Joint shall reimburse Executive in accordance with the Joint’s policies
and procedures for reasonable travel and related expenses incurred in connection
with Executive’s performance of his duties pursuant to this Agreement.

 



 

 

5. Stock Options and Stock Incentives.

 

(a) Executive shall be eligible to participate in any stock option plan that the
Joint may adopt, pursuant to which, in the discretion of the Joint’s board of
directors (or of the committee of the board administering the plan for executive
officers and senior management), Executive may be granted (i) options to
purchase shares of the Joint common stock, (ii) restricted stock or (iii)
restricted stock units to be settled in shares of the Joint common stock or
cash, or a combination of the two. The parties anticipate that (i) the exercise
price of any option granted to Executive would be the closing price of the
Joint’s common stock on the date of the option grant (the “grant date”) and that
(ii) the option would vest over four years, with 25% of the option shares
vesting on each of the first four anniversaries of the grant date. The parties
anticipate that any award of restricted stock or restricted stock units to
Executive would vest in a similar manner.

 

(b) Executive shall receive a grant of stock options under the Joint’s stock
plan as soon as practicable following the Effective Date, in the amount of
95,000 shares, on the terms described in subparagraph (a), above, such stock
options to be qualified as “incentive stock options” pursuant to Section 422 of
the Internal Revenue Code to the extent permissible under the Joint’s stock plan
and applicable law.

 

6. Employee Benefits and Relocation/Transition Assistance.

 

(a) Executive shall be entitled to participate in all health care plans and
other employee benefits, including but not limited to a 401(k) plan that the
Joint may provide to its employees generally (or to its executive officers and
senior management) from time to time, in accordance with the terms of
participation of the plans and policies under which those benefits are provided.
Executive shall be entitled to four weeks of vacation annually. Upon the
termination of Executive’s employment, he shall be entitled to receive the cash
value of any unused vacation and sick leave.

 

(b) The Joint will pay for the Executive’s accommodation and transportation at
an amount deemed reasonable by the Joint for the five month period commencing
with the effective date of this Agreement. In addition, the Joint will reimburse
Executive for the reasonable cost of moving property to establish a temporary
residence in Scottsdale upon submission of reasonable documentation of such
costs, up to an aggregate limit of $10,000. In the event that Executive moves
his permanent personal residence to Arizona, then he will receive an additional
allowance as reasonably agreed by Executive and the Joint to facilitate the
movement of his personal items, subject to Executive’s duty to provide cost
estimates from relocation vendors in advance and appropriate documentation of
payment.

 

7. Confidentiality Covenant.

 

(a) During Executive’s employment by the Joint and continuing indefinitely
following the termination of Executive’s employment, regardless of the reason
for or circumstances of Executive’s termination, Executive shall treat all
Confidential Information as secret and confidential (Executive’s
“Confidentiality Covenant”).

 

(b) Executive shall not under any circumstances directly or indirectly (i)
disclose any Confidential Information to a third party (except as required in
the normal course of Executive’s duties or by a court order or as expressly
authorized by the Joint’s board of directors or its president and chief
executive officer) or (ii) use any Confidential Information for Executive’s own
account.

 



2

 

(c) All correspondence, files, records, documents, memoranda, reports and other
items in whatever form or medium containing or reflecting Confidential
Information, whether prepared by Executive or otherwise coming into Executive’s
possession, shall remain the Joint’s exclusive property. Upon the termination of
Executive’s employment, or at any other time that the Joint requests, Executive
shall promptly turn over to the Joint all written or tangible Confidential
Information that may be in Executive’s possession or control (including all
copies and summaries and notes derived from Confidential Information).

 

8. Nonsolicitation and Noncompetition Covenant.

 

(a) Regardless of the reason for or circumstances of Executive’s termination,
for a period of 18 months beginning on the date of termination of Executive’s
employment (the “Covenant Period”), Executive shall not directly or indirectly
do any of the following (Executive’s “Nonsolicitation and Noncompetition
Covenant”):

 

(i) solicit for a Competing Business any customer or account of the Joint that
Executive had dealings with or supervisory responsibility for, or had access to
Confidential Information relating to, during the 24-month period ending on the
date of termination of Executive’s employment; or

 

(ii) solicit for employment or hire away any employee of the Joint who was a
full-time or part-time employee of the Joint at any time during the 12-month
period ending on the date of termination of Executive’s employment, regardless
of whether the employee is or was employed on an “at will” basis or pursuant to
a written agreement; or

 

(iii) directly or indirectly engage in, accept employment with, or have a
financial or other interest in any Competing Business.

 

(b) The duration of the Covenant Period shall be extended by a length of time
equal to (i) the period during which Executive is in violation of Executive’s
Nonsolicitation and Noncompetition Covenant and (ii) without duplication, any
period during which litigation that the Joint institutes to enforce Executive’s
Nonsolicitation and Noncompetition Covenant is pending (to the extent that
Executive is in violation of Executive’s Nonsolicitation and Noncompetition
Covenant during this period). In no event, however, shall any such extension of
the Covenant Period exceed 18 months.

 

(c) Executive’s Nonsolicitation and Noncompetition Covenant shall apply to
Executive regardless of the capacity in which Executive is acting, that is,
whether as an employee, sole proprietor, partner, joint venturer, limited
liability company manager or member, shareholder, director, consultant, adviser,
principal, agent, lender, seller, buyer, supplier, vendor or in any other
capacity or role.

 

(d) Executive’s Nonsolicitation and Noncompetition Covenant shall not be
violated, however, by reason of Executive’s ownership of less than 2% of the
outstanding shares of any publicly-traded corporation or other entity.

 

9. Enforcement.

 

(a) Executive agrees that Executive’s violation of his Confidentiality Covenant
or his Nonsolicitation and Noncompetition Covenant (Executive’s “Covenants”)
would cause irreparable harm to the Joint for which money damages alone would be
both difficult to determine and inadequate to compensate the Joint for its
injury. Executive accordingly agrees that if Executive violates either of his
Covenants, the Joint shall be entitled to obtain a temporary restraining order
and a preliminary and permanent injunction to prevent Executive’s continued
violation, without the necessity of proving actual damages or posting any bond
or other security.

 



3

 

(b) This right to injunctive relief shall be in addition to any other remedies
to which the Joint may be entitled. The prevailing party shall pay the other
party’s reasonable attorneys’ fees and court costs in prosecuting or defending
such lawsuit.

 

(c) Executive agrees that if the court in which the Joint seeks injunctive
relief, or otherwise seeks to enforce any provision of this Agreement,
determines that either of Executive’s Covenants are too broad in scope or
geographical area or too long in duration to be valid and enforceable, the
scope, area or duration may be reduced to limits that the court considers
reasonable and, as so reduced, the Executive’s Covenant may be enforced against
Executive.

 

10. Works. Executive acknowledges that all Works conceived of by Executive
(either alone or with others) during Executive’s employment by the Joint shall
be the Joint’s sole and exclusive property, and Executive irrevocably assigns to
the Joint all of Executive’s rights, if any, in respect of any such Invention.
This assignment shall not apply in respect of any Works for which no equipment,
supplies, facilities or Confidential Information of the Joint was used and which
was developed entirely on Executive’s own time, unless (i) the Works relates to
the Joint’s business or its actual or demonstrably anticipated research or
development or (ii) the Works result from any work performed for the Joint by
Executive.

 

11. Termination.

 

(a) This Agreement shall terminate at any time prior to its expiration under
Paragraph 3 upon the occurrence of any one of the following events:

 

(i) upon Executive’s resignation as an employee, by notice to the Joint
effective as of the date of Executive’s notice or any later date that the notice
may specify (which notice may be waived in whole or in part in the Joint’s sole
discretion); or

 

(ii) upon the Joint’s termination of Executive’s employment for Cause, by notice
to Executive effective as of the date of the Joint’s notice;

 

(iii) upon Executive’s death; or

 

(iv) upon Executive’s permanent disability (defined as any physical or mental
disability of Executive rendering Executive unable to perform his duties
hereunder for a period of at least 90 days or 120 days out of any twelve-month
period, as determined by the Joint’s board of directors in consultation with a
qualified physician or physicians selected by the Joint and reasonably
acceptable to the Executive). The failure of Executive to submit to a reasonable
examination by such physician or physicians shall act as an estoppel to any
objection by Executive to the determination of disability by the Joint.

 

(b) Upon the cessation of Executive’s employment for any reason set out in
Paragraph 11(a), the Joint shall pay Executive (or his estate) Executive’s
accrued salary through his last day of active employment.

 

(c) Upon the Joint’s termination of Executive’s employment for Cause, the Joint
shall have no obligation to continue to pay Executive any base salary payments
or bonus payments (except as provided in Paragraph 11(b)).

 

(d) Upon the Joint’s termination of Executive’s employment without Cause,
subject to the Joint and Executive entering into a separation agreement
containing customary provisions, the Joint shall continue to pay Executive his
then current base salary payments for a period of six months after the date of
termination and shall pay Executive any bonus payments Executive shall have
earned prior to the date of termination, and the Joint shall have no obligation
to pay Executive any salary amounts accruing in periods following the date of
Executive’s termination). In addition, the Joint shall provide Executive with
the right to continue to participate in the Joint’s group health insurance
program under COBRA continuation coverage during the statutory continuation
period following the termination date, the first three months of which shall be
paid by the Joint, and the balance by Executive.

 



4

 

12. Notices. Any notice or demand under this Agreement shall be effective only
if it is in writing and is delivered in person or sent by certified or
registered mail or overnight courier service. Any notice to the Joint shall be
delivered or sent to it at its principal offices, and any notice to Executive
shall be sent to him at his home address as shown the Joint’s payroll records. A
party may change his or its address for purposes of this Agreement by giving
notice of the change to the other party in accordance with this Paragraph.

 

13. Assignment. The Joint shall not assign this Agreement without Executive’s
consent. To the extent permitted by law, Executive’s rights and benefits under
this Agreement shall not be subject to voluntary or involuntary assignment or
transfer.

 

14. Amendment. No amendment of this Agreement shall be effective unless it is in
writing, makes specific reference to this Agreement and is signed by both
parties.

 

15. Governing Law. This Agreement and any dispute arising from or in relation to
this Agreement are governed by, and interpreted and enforced in accordance with,
the laws of the State of Arizona.

 

16. Binding Effect. This Agreement shall be binding on, and shall inure to the
benefit of, the parties and their respective heirs, legal representatives,
successors and assigns. In witness, the parties have signed this Agreement.

 

 



The Joint Corp.           By /s/ John B. Richards     /s/ Peter D. Holt   Name:
John B. Richards     Peter D. Holt   Title: CEO      

 



 



5

 

Exhibit 1

 

Definitions

 

 

Business means a person, proprietorship, partnership, joint venture, limited
liability company, corporation, enterprise or other entity, whether proprietary
or not-for-profit in nature.

 

Cause means any one or more of the following: (i) the commission of any crime
involving dishonesty, breach of trust or physical harm to any person, (ii)
willfully engaging in conduct that is in bad faith or injurious to the Joint or
its business (including, for example, fraud or embezzlement) or (iii) gross
misconduct.

 

Competing Business means a Business that engages in the business of providing
chiropractic services, directly or through related entities, including but not
limited to franchise holders from or at any location in a Restricted Area.

 

Confidential Information means any information relating to the Joint or their
business (regardless of who prepared the information), including: trade secrets;
financial information and financial projections; marketing plans; vendor and
customer information; sales and revenue information; product information; and
technology and know-how.

 

The term “Confidential Information” does not include information that: (i) is or
becomes generally available to the public other than as a result of a disclosure
by Executive in violation of this Agreement; or (ii) becomes available to
Executive on a non-confidential basis from a source other than the Joint
(provided, in case (ii), that the source of the information was not known to be
bound by a confidentiality agreement or other contractual, legal or fiduciary
obligation of confidentiality in respect of the information); or (iii) is
communicated in response to a valid order by a court or other governmental body,
as otherwise required by law, or as necessary to establish the rights of
Executive under this Agreement, provided however that, if reasonably possible,
Executive shall give the Joint written notice of such prior to any disclosure so
that the Joint may seek a protective order or other similar remedy.

 

Person means an individual, partnership, corporation, limited liability company,
association, trust, unincorporated organization, or other entity.

 

Restricted Area means anywhere within a radius of 100 miles of any location from
or at which the Joint directly, or indirectly through one or more subsidiaries
or franchises, engaged in the business of providing chiropractic services on the
date of termination of Employee’s employment.

 

Works means any invention, discovery, concept, idea, work of authorship, method,
technique, process, formula or computer program, whether or not patentable,
reduced to practice or copyrightable.

 



6

 



Exhibit 2

 

Initial Objectives and Responsibilities

 

Objectives:

 

·Achieve stated Franchise sales and opening objectives (aka Franchise
Development objectives).

 

·Achieve overall 4- wall clinic profitability and sales performance objectives.

 

·Review and rationalize current Franchisee and RD pipeline – execute on-going
terminations and renegotiations as appropriate to achieve company’s strategic
and annual development targets.

 

·Complete on-going implementation of field operating organization including
achievement of appropriate spans of control and operating performance
objectives.

 

oAchieve implementation of Clinic operating standards

 

oAchieve clinic level sales and profitability objectives (noted above)

 

·Improve communication and relationships as necessary with all Franchise and
Operating partners, including but not limited to

 

oRoutine written communication (underway)

 

oRoutine direct interaction (field meetings-underway)

 

oRoutine conference calls and webinars (underway)

 

oRoutine participation and leadership of advisory boards and cooperatives in
conjunction with field operations management and corporate marketing management
( underway)

 

Responsibilities/Reporting:

 

·Field Operations including all company and Franchise field operations and
supporting activities including

 

oMatt Hale – VP Operations

 

oShannon Ackley – Training

 

oEirick Wilson – Corporate Clinic Operations

 

oLegal and Policy Management – currently outsourced legal (TBD)

 

oField Marketing (dotted line)

 

·Franchise and Real Estate Development

 

oFranchise sales (Domestic and International), development and administration

 

oReal estate Development (outsourced)

 



 

7



 

